Board of Tax Appeals, No. 2009-V-3139. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of appellant’s request for extension of time to file appellees’ brief and appellees’ motion to strike appellant’s brief, to dismiss the appeal for want of prosecution, and to stay briefing schedule,
It is ordered by the court that the motions are denied.
It is further ordered, sua sponte, that appellees’ shall file their merit brief no later than July 22, 2010. The parties may still file a request for an extension or stipulate to an agreed extension of time as permitted by S.Ct. Prac. R. 14.3(B).